Per. Curiam,
We do not think it was error to refuse the issue prayed for. It is true, the circumstances connected with the destruction of the codicil are of a peculiar nature, and somewhat suspicious. The law presumes, however, in the absence of proof to the contrary, that it was done by the testator himself. There is nothing beyond mere suspicion pointing to anyone else. The most that the evidence shows is, that some one other than the testator might have destroyed the codicil. This, however, would not be sufficient to sustain a verdict against the will, and the issue was properly refused.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.